                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

MONICA COLELLA, Administrator for the
Estate of Karen Sue Foster, deceased;
                                                                       8:19CV120
                       Plaintiff,
                                                             SECOND AMENDED FINAL
        vs.                                                    PROGRESSION ORDER

NEBRASKA METHODIST HEALTH
SYSTEM, INC., THE NEBRASKA
METHODIST HOSPITAL, JOHN DOES 1-
10, agents, servants and employees of Nebraska
Methodist Health System, Inc. and/or The
Nebraska Methodist Hospital, whose real
names are unknown; and JANE DOES 1-10,
agents, servants and employees of Nebraska
Methodist Health System, Inc. and/or The
Nebraska Methodist Hospital, whose real
names are unknown;

                       Defendants.

        THIS MATTER is before the Court on the parties’ Joint Motion to Extend Deadlines.
(Filing No. 59.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court's earlier final progression orders remain
in effect, and in addition to those provisions, the following shall apply:

       1)     The jury trial of this case is set to commence before John M. Gerrard, Chief United
              States District Judge, in the Special Proceedings Courtroom, Roman L. Hruska
              Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on
              September 14, 2020, or as soon thereafter as the case may be called, for a duration
              of ten (10) trial days. This case is subject to the prior trial of criminal cases and
              other civil cases that may be scheduled for trial before this one. Jury selection will
              be held at the commencement of trial.

       2)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
              judge on August 24, 2020 at 10:00 a.m., in Chambers. The parties’ proposed
              Pretrial Conference Order and Exhibit List(s) must be emailed to
              bazis@ned.uscourts.gov, in Word format, by 12:00 p.m. on August 19, 2020.

       3)     The telephonic status conference to discuss case progression and the parties’
              interest in settlement, presently scheduled for July 7, 2020, is canceled and is
              rescheduled to be held with the undersigned magistrate judge on July 13, 2020 at
              10:00 a.m. Counsel shall use the conferencing instructions assigned to this case to
              participate in the conference. (Filing No. 19.)
          4)        The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is July
                    8, 2019.

          5)        The deadlines for moving to amend pleadings or add parties are:

                              For the plaintiff(s):                             November 8, 2019
                              For the defendant(s):                             November 9, 2019

          6)        The deadline for completing written discovery under Rules 33, 34 and 36 of the
                    Federal Rules of Civil Procedure is July 10, 2020. Motions to compel discovery
                    under Rules 33, 34 and 36 must be filed by July 24, 2020.

                    Note: A motion to compel, to quash, or for a disputed protective order shall not be
                    filed without first contacting the chambers of the undersigned magistrate judge to
                    set a conference for discussing the parties’ dispute.

          7)        The deadlines for identifying expert witnesses expected to testify at the trial, (both
                    retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                    Civ. P. 26(a)(2)(C)), are:

                              For the plaintiff(s):                             December 23, 2019
                              For the defendant(s):                             April 22, 2020
                              Plaintiff(s)’ rebuttal:                           May 11, 2020

          8)        The deadlines for complete expert disclosures1 for all experts expected to testify at
                    trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                    (Fed. R. Civ. P. 26(a)(2)(C)), are:

                              For the plaintiff(s):                             April 22, 2020
                              For the defendant(s):                             June 23, 2020
                              Plaintiff(s)’ rebuttal:                           July 6, 2020

          9)        The deposition deadline is June 15, 2020, except for experts, which is July 6, 2020.

                         a. The maximum number of depositions that may be taken by the plaintiffs as
                            a group and the defendants as a group is 10.

                         b. Depositions will be limited by Rule 30(d)(1).

          10)       Motions to Dismiss and Motions for Summary Judgment. The parties do not
                    anticipate filing motions to dismiss, for judgment on the pleadings, or for summary
                    judgment as to any claims and/or defenses.


           1 While treating medical and mental health care providers are generally not considered “specially retained experts,” not

all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated within that expert’s treatment records and
reports must be separately and timely disclosed.
11)    The deadline for filing motions to exclude testimony on Daubert and related
       grounds is July 14, 2020.

12)    Motions in limine shall be filed seven days before the pretrial conference. It is not
       the normal practice to hold hearings on motions in limine or to rule on them prior
       to the first day of trial. Counsel should plan accordingly.

13)    The parties shall comply with all other stipulations and agreements recited in their
       Rule 26(f) planning report that are not inconsistent with this order.

14)    All requests for changes of deadlines or settings established herein shall be directed
       to the undersigned magistrate judge, including all requests for changes of trial dates.
       Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.

Dated this 26th day of February, 2020.

                                              BY THE COURT:


                                              s/ Susan M. Bazis
                                              United States Magistrate Judge
